SULLIVAN, Judge
(concurring in part and dissenting in part):
I agree that a divided vote at the Court of Military Review affirms the findings and sentence approved below. However, I disagree with my Brothers that a proper foundation was not established for Major Rauhecker’s testimony. The record of trial, including the finding of the judge, support my conclusion that the commander’s opinion of appellant's potential for rehabilitation was not based solely on the offense for which the latter was convicted. Accordingly, it was admissible under the decision of this Court in United States v. Horner, 22 MJ 294 (CMA 1986).
The record of trial states:
Q: And, sir, have you had an opportunity to review the Unit Personnel Record *308Group of Staff Sergeant Ohrt prior to today?
A: I have.
Q: And have you reviewed the squadron information file on Sergeant Ohrt prior to today?
A: Yes, I have.
Q: Sir, are you aware that—
IDC: Your Honor, I object to counsel bringing in matters that are not in evidence. There is no such squadron file in evidence.
MJ: Well, I’m not aware that he’s intending to put it in evidence. I assume that counsel’s trying to lay a foundation. Are you saying, defense counsel, you’re satisfied with the foundation for the opinion which I assume counsel wants to elicit?
IDC: I don’t know what opinion counsel is trying to elicit, Your Honor.
MJ: Trial counsel, are you going to try to elicit an opinion with respect to the accused’s rehabilitation potential?
TC: Yes, Your Honor.
MJ: Is there an objection from the defense to foundation based—
IDC: No objection for that.
MJ: Since there is no objection, why don’t you just press on quickly here to the guts of the testimony?
TC: Thank you, sir.
Q: Major Rauheeker, are you aware that Staff Sergeant Ohrt has been found guilty of the charge of illegal use of marijuana?
A: Yes, I am.
******
Q: Sir, based on everything that you know, do you have an opinion as to Staff Sergeant Ohrt’s potential for continued service in the United States Air Force?
A: Yes, I do.
Q: And what is that opinion, sir?
A: I believe he does not have potential.
******
[Cross-Examination]
Q: Alright. Did you review this man’s work record and his APRs?
A: Yes, I have.
Q: And what — what did those indicate?
A: A good performance.
Q: Okay. He has no prior Article 15s?
A: He has a mixed background, both in the Army and the Air Force. In the Air Force, to my knowledge, he does not.
Q: In the Air Force, he has none, right?
A: To the best of my knowledge.
Q: Well, to the best of your knowledge, according to your records, he has none, right?
A: That’s correct.
Q: Now, you feel he has no further value in your particular specialty?
A: That’s correct.
Q: Alright, what about other areas in the Air Force with his — with his past record, with his — with his abilities? Are you — are you telling this court he has no place whatsoever in the Air Force?
A: That’s correct.
Q: And that’s your personal opinion.
A: That’s correct.
Q: And that’s based upon your view as a commander?
A: Yes.
******
[After a question by a court member, the following occurred:]
MJ: The question is, was, as I understand it, was Staff Sergeant Ohrt offered Article 15 punishment. Is that the question?
CAPT GOBELL: Yes, it is.
MJ: Is there any objection?
IDC: I have no objection.
MJ: Okay, you can answer that.
A: No, he was not.
CAPT GOBELL: May I ask why?
MJ: Go ahead.
A: As commander, my viewpoint on the use of illegal drugs is that it’s not— there’s not a place for it in the — in the military, and I have a hardfast briefing *309that I give to every person in my squadron. When I took command I gave it to the entire squadron at a mandatory formation, and subsequent to that I’ve given it to every individual assigned to my squadron. It’s if you’re allegedly involved with the use of drugs and found to be guilty that I would have no more use for your services in my command.
CAPT GOBELL: Thank you.
MJ: Are there any other questions from the members?
(Negative response from each member.)
* * * * * *
[Recross-examination]
Q: Major, let me ask you this. Is your opinion of rehabilitative potential based solely upon the fact that — of Sergeant Ohrt’s drug use?
A: And previous alcohol abuse.
Q: And previous alcohol abuse. That’s what your opinion is based upon?
A: That’s correct.
IDC: Your Honor, I would — I would move — I would move to strike his testimony, and I think based upon a man, a complete man, the full record, it’s clearly obvious it’s based strictly upon this offense.
MJ: Well, of course, your initial cross-examination did a good job of demonstrating otherwise. Your objection is overruled and your motion is denied. Is there any other question to Major Rauhecker?
TC: No, Your Honor.